Citation Nr: 0905551	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-38 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating, in excess of 30 percent, 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO increased 
the veteran's rating from 10 to 30 percent.  Although the 
evaluation of the veteran's disability was raised, the rating 
remains less that the maximum benefit available, and thus 
that increase does not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's migraine headaches are not manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in July 2003, prior to its initial adjudication of 
this claim.  Additional VCAA notice was provided in August 
2005, March 2006, and May 2008.  Following the provision of 
the required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in July 2008.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
this claim would have been different had VCAA notice been 
provided before the initial adjudication of the claim.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the May 2008 letter informed the veteran that 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
It also informed the veteran of the assistance that VA would 
provide to obtain evidence on his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the May 2008 letter.

Although the veteran was not provided fully compliant notice 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As mentioned, the claim was re-
adjudicated following the May 2008 letter, so any error in 
the timing was no more than harmless error.  There is no 
indication or reason to believe that the ultimate decision on 
this claim would have been different had complete VCAA notice 
been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
pertinent VA treatment records, private treatment records, 
and lay statements have been obtained.  In a statement 
received September 2008, the veteran's representative relays 
the veteran's contention that his migraine headaches have 
become worse since his April 2005 VA examination.  The Board 
notes, however, that the veteran was accorded an additional 
VA neurology examination in March 2007.  This was the third 
VA neurology examination conducted during the appeal period 
and there is no evidence that the veteran's disability has 
worsened in the period following this examination.  So, the 
Board finds an additional examination would serve no further 
purpose and the RO has complied with the duty to assist in 
this regard.  Apart from this, neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.




General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

A 30 percent disability rating is warranted for migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  The 
maximum schedular disability rating of 50 percent is 
warranted for migraine headaches with very frequent and 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Background

The veteran contends that his migraine headache disability 
warrants a rating in excess of the 30 percent currently 
assigned.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

VA outpatient records from April 2003 note the veteran's 
complaints of chronic migraine headaches, of a throbbing 
quality and centered over the left eye.  The veteran 
complained of seeing a flash of bright light prior to onset 
of headaches and had an episode two nights prior to his 
visit.  Records from June 2003 note the veteran's complaints 
of migraine headaches for two days, not helped by medication.  
This headache was not associated with vomiting or weakness.  
Physical examination was normal.  The veteran was prescribed 
Toradol and told to go home and sleep in a dark room.  
Subsequent notes from November 2003 indicate the veteran's 
headaches decreased to one to two times per week.

The veteran was accorded a VA neurology examination in August 
2003.  He complained that his headaches were getting worse.  
He stated that he takes many medications for these headaches, 
which have been going on for years.  The veteran then said 
that the headaches were mainly on the left side.  He reported 
visual scotoma and said that his headaches were sometimes 
present for six or seven days at a time.  The veteran said 
that his headaches wake him up at night and are sometimes 
present in the morning.  They were sometimes throbbing and 
sometimes dull, and typically affected his whole head.  
Neurology examination was essentially normal, and the veteran 
was diagnosed with rebound medication headaches.

Just prior to his April 2005 VA examination, the veteran 
reported for VA outpatient treatment wearing dark sunglasses 
and complaining of an exacerbation of migraine headaches for 
5 days.  He was taking Fioricet and Midrin, and was diagnosed 
with migraine headaches.  In August 2005 outpatient notes, 
the veteran complained of daily headaches, starting in the 
morning and lasting six to seven hours.  He stated he was 
light sensitive and relieved his headaches by resting in a 
quiet dark room.

The veteran was accorded another VA neurology examination in 
April 2005.  Pertinent service and medical history was 
discussed.  The veteran's complaints were of frequent 
headaches, occurring nearly all the time.  He described these 
headaches as lasting about one to two weeks, and having an 
onset of flashing light in the left eye, followed by a 
diffuse intense pain throughout his head, into his neck and 
into his shoulders.  He reported that his medicine does not 
work and that he has to lie down in a dark room.  He treated 
with non-specific pain relieving medication.

Physical and neurological examinations were normal.  The 
veteran was diagnosed with chronic daily headaches, that did 
not fit into any particular category such as migraine or 
tension-type headache.  The examiner opined that these 
headaches might be related to the veteran's psychiatric 
problems.

A September 2005 letter from the veteran's private 
psychologist states that the veteran is unable to work due to 
his psychiatric disability and his migraine headaches.

In October 2005 the veteran once again underwent a VA 
neurology consultation.  He reported a history of intractable 
migraines, recently increasing.  The veteran claimed to 
awaken early with headaches and see flashing lights.  These 
were left temporal in location and also caused pain in his 
neck and shoulders, bilaterally.  Lying down in a dark room 
was a relieving factor, and tension and stress exacerbated 
his condition.  His prior November 2004 magnetic resonance 
imaging study was interpreted as negative.

Upon neurological examination, the veteran was asked to 
remove his sunglasses in reduced light.  The examiner noted 
that the veteran's complaints of 8/10 pain were not 
consistent with examination, making his actual pain hard to 
assess.  His history of headache symptoms was described as 
vague and uncertain.  Apart from mild facial asymmetry, his 
neurological examination was normal.  He was diagnosed with 
headaches.  The examiner also noted that the veteran was 
overusing caffeine and caffeine-containing medications.  
Taper off caffeine was encouraged and the veteran was told to 
make a calendar of his attacks.

VA outpatient notes from November 2005 show the veteran's 
phoned-in complaint of four days of headaches and an 
inability to sleep for three nights.  His migraine screening 
was positive, and the veteran complained of severe symptoms 
affecting the left side of his head, to a level of 8/10.  

As a follow up, the veteran was again seen by at a VA 
neurology clinic in February 2006.  He again presented with 
mirrored sunglasses and complained of headaches, occurring 
about 3 times per week and lasting 4-6 hours.  He stopped 
taking caffeine and Fioricet.  He did not make a headache 
calendar, as was previously requested, and the neurologist 
noted that this did not help him in diagnosing the veteran's 
disability.  He described loss of sleep, sleeping for just 
3.5 to 4 hours per night.  He also said he only liked 
sleeping in lighted areas.  Neurology examination was 
essentially negative and the veteran was diagnosed with 
tension headaches.

In March 2007, the veteran was accorded a VA neurology 
examination.  Pertinent service and medical history was 
discussed, and the veteran complained of left side headaches 
that were pulsating and moderate to severe in intensity, 
often associated with blurred vision and dizziness.  He often 
had nausea and dry heaves, but seldom vomited.  The veteran 
also had photophobia and phonophobia.  He relieved his 
headaches by lying down in a dark room and taking analgesics.  
The headaches were said to occur 4 to 5 times per month and 
last for 3 to 4 days.  They were worse in the morning and 
tapered off in the evening, with the worst part lasting 3 to 
4 hours.  Neurological examination was normal and the veteran 
was diagnosed with migraine headaches. Further headache 
complaints are noted in outpatient records through May 2007, 
where the veteran complained of continued headaches, not 
relieved by medications currently prescribed.

Analysis

With respect to applicable rating criteria, while a 
suggestion of bed rest is noted in one VA outpatient record, 
the veteran has never been hospitalized and the record does 
not establish the existence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  This is so despite numerous, often 
weekly, visits to VA medical and mental health facilities.  
All of the veteran's VA examination reports and neurology 
consultations show essentially normal neurological 
examinations.  So, frequent completely prostrating attacks 
are not shown.

The veteran has also reported sleep problems in conjunction 
with his headaches.  While sleep disturbance is not 
specifically listed under the rating criteria for migraines, 
it is a factor for consideration to the extent that it 
contributes to severe economic inadaptability.  Here, 
however, there are also numerous VA and private mental health 
treatment records, reports, and examinations which indicate 
that the veteran's sleep problems are a component of his 
service-connected psychiatric disorder (PTSD, 70 percent 
disabling), so to consider the veteran's sleep problems to 
also be caused by his migraines would constitute pyramiding.  
See 38 C.F.R. § 4.14 (the evaluation of the same 
manifestation under different diagnoses are to be avoided).

In this case, the veteran is service connected for migraine 
headaches, but physicians and neurologists who have treated 
him diagnose numerous different disabilities to describe the 
veteran's condition.  On more than one occasion, he has 
presented complaining of the exact same symptoms used to 
support his migraine diagnosis, but examiner's have found his 
problem relates to his use of caffeine or medication.  He was 
found to have tension headaches in February 2006.  Service 
connection has not been established for tension headaches.  
In addition, the veteran's account of symptoms has been 
brought into question on at least one occasion, with the 
October 2005 neurology consultant finding the veteran's 
complaints of 8/10 pain to be inconsistent with his 
examination.  Therefore, even assuming all of the veteran's 
symptoms are part of his service connected disability, the 
level of symptomatolgy still does not demonstrate or 
approximate very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, as is necessary for 50 percent rating.  
Accordingly, the criteria for a higher rating are not met and 
an increased rating is not in order.

The Board has considered whether a higher rating is warranted 
for any portion of the evaluation period; however, at no time 
during the period in question has the disability warranted a 
50 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West; 12 Vet. App. 119 (1999).

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to an increased rating for migraine 
headaches.  In so concluding, the Board acknowledges the 
obvious sincerity of the veteran in pursuing a higher rating.  
The Board, however, is obligated to decide cases based on the 
evidence before it rather than on such factors.  Based on the 
evidence of record, a higher rating is not in order.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100.

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  In the case at hand, the record reflects that 
the veteran is currently in receipt of a 100 percent rating 
based on a total disability rating for individual 
unemployability due to service-connected disabilities.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for migraine headaches is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


